NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


MILTOLADY LUGO,                                    :     CIVIL ACTION NO. 18-2 140 (JLL)

          Plaintiff,                               :                OPINION

          v.

COMMISSIONER OF SOCIAL SECURITY,:

          Defendant.


LINARES, Chief District Judge


          Miltolacly Lugo seeks judicial review pursuant to 42 U.S.C.   § 405(g)   and Local

Civil Rule 9.1 of a final decision (hereinafter, “the Decision”) issued on behalf of the

Commissioner of the Social Security Administration (hereinafter, “the Commissioner”)

by an administrative law judge (hereinafter, “the AU”) dated November 18,2016, after

the AU conducted a hearing on August 2, 2016. (ECF No. 1 (the complaint); R. at 59—

69 (the 11-18-2016 AU Decision); R. at 91—136 (the 8-2-2016 Hr’g Tr.).) In the

Decision, the AU addressed Lugo’s application for supplemental security income

(hereinafter, “SSI”), and concluded that Lugo was not disabled     —    and thus Lugo was not

entitled to collect SSI   —   for the time period extending from October 30, 2013 through

the date of the Decision. (R. at 59—69.) Lugo objects to the AU’s conclusions. (ECF

No. 1.)
        The Court has carefully considered the Administrative Record, as well as the

 submissions that have been made in support of and in opposition to the instant appeal.

(See ECF No. 8 (the Administrative Record); ECF No. 13 (Lugo’s brief); ECf No. 14

(the Commissioner’s brief); ECF No. 15 (Lugo’s reply).) The Court decides this matter

on the briefs of the parties and without conducting oral argument. See L. Civ. R. 78.1(b);

L.Civ.R. 9.1. for the reasons set forth below, the Court vacates the Decision and

remands this matter for further proceedings that are consistent with this Opinion.


                              I.      BACKGROUND

       The Court writes for the parties who are familiar with the facts and procedural

history of the case. The Court therefore specifically addresses in the discussion below

only those facts relevant to the issues raised on appeal.


                        II.        STANDARD OF REVIEW

       The Court must affirm the Decision if the AU’s findings of fact are supported by

substantial evidence, i.e., evidence that a reasonable mind might accept as adequate to

support a conclusion. See 42 U.S.C.    §   405(g); see a/so Reefr v. Bainhart, 326 F.3d 376,

379 (3d Cir. 2003) (stating the same); Sykes v. Apfl, 228 f.3d 259, 262 (3d Cir. 2000)

(same); Schatideck i. Comm ‘r ofSoc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999)

(same). The Court must be deferential to the inferences drawn by the AU from the facts

if those inferences, in turn, are supported by substantial evidence. See Smith   i.   Cailfimo,
637 F.2d 968, 970 (3d Cir. 1981); see also Harircinji v. ApJ’l, 181 F.3d 358, 360 (3d Cir.

1999) (stating that a court “will not set the Commissioner’s decision aside if it is

supported by substantial evidence, even if we would have decided the factual inquiry

differently”). “Substantial evidence means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion,” and “[i]t is less than a preponderance

of the evidence but more than a mere scintilla.” Jones v. Barn/mit, 364 F.3d 501, 503 (3d

Cir. 2004) (citations and internal quotes omitted). Additionally, a disability must be

established by objective medical evidence.

       To this end. “[a]n individual’s statement as to pain or other symptoms shall not

alone be conclusive evidence of disability as defined in this section.” 42 U.S.C.      §
423(d)(5)(A). Instead, a finding that one is disabled requires:

       [M]edical signs and findings, established by medically acceptable
       clinical or laboratory diagnostic techniques, which show the existence
       of a medical impairment that results from anatomical, physiological, or
       psychological abnormalities which could reasonably be expected to
       produce the pain or other symptoms alleged and which, when
       considered with all evidence required to be furnished under this
       paragraph  .   would lead to a conclusion that the individual is under a
                      .   .




       disability.

Id. The factors to consider in determining how to weigh the evidence originating from a

medical source include: (1) the examining relationship; (2) the treatment relationship,

including the length, frequency, nature, and extent of the treatment; (3) the supportability

of the opinion; (4) its consistency with the record as a whole; and (5) the specialization of
the individual giving the opinion. See 20 C.f.R.             § 404.1 527(c).
       The “substantial evidence standard is a deferential standard of review.” Jones,

364 f.3d at 503. The AU is required to “set forth the reasons for his decision,” and not

merely make conclusory and unexplained findings. Burnett v. Comm ‘r of Soc. Sec.

Admin., 220 f.3d 112, 119 (3d Cir. 2000). However, if the AU’s decision is adequately

explained and supported, then the Court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.” McCrea v. Comm ‘r of Soc. Sec.,

370 F.3d 357, 361 (3d Cir. 2004) (citation omitted). It does not matter if this Court

“acting de novo might have reached a different conclusion.” Monsour Med. Ctr. v.

Heckler, $06 F.2d 1 1$5, 1190—91 (3d Cir. 19$6) (citation omitted). The AU is “not

require[d]   .   .   .   to use particular language or adhere to a particular format in conducting

[the] analysis,” but the AU must “ensure that there is sufficient development of the

record and explanation of findings to permit meaningful review.” Jones, 364 F.3d at 505.


                 III.        THE FIVE STEP PROCESS AND THE AU’S DECISION


A.     The Law

       A claimant is eligible to collect benefits if, among other things, she demonstrates

that she is disabled based on an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C.              § 423(d)(l)(A).     A person is disabled only


                                                       4
if the physical or mental impairments “are of such severity that he is not only unable to

do his previous work, but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C.     § 423(d)(2)(A).
       The “five step sequential evaluation for determining whether a claimant is under a

disability, as set forth in 20 C.F.R.   §   404.1520” is explained as follows:

       In step one, the Commissioner must determine whether the claimant is
       currently engaging in substantial gainful activity.         20 C.F.R. §
       404.1520(a). If a claimant is found to be engaged in substantial activity,
       the disability claim will be denied. In step two, the Commissioner must
       determine whether the claimant is suffering from a severe impairment. 20
       C.F.R. § 404.1520(c). If the claimant fails to show that her impairments
       are “severe,” she is ineligible for disability benefits.

       In step three, the Commissioner compares the medical evidence of the
       claimant’s impairment to a list of impairments presumed severe enough to
       preclude any gainful work. 20 C.F.R. § 404.1520(d). If a claimant does
       not suffer from a listed impairment or its equivalent, the analysis proceeds
       to steps four and five.

       Step four requires the AU to consider whether the claimant retains the
       residual functional capacity [(hereinafter, “the RFC”)] to perform her past
       relevant work. 20 C.F.R. § 404.1520(d). The claimant bears the burden
       of demonstrating an inability to return to her past relevant work.

      If the claimant is unable to resume her former occupation, the evaluation
      moves to the final step. At this stage, the burden of production shifts to
      the Commissioner, who must demonstrate the claimant is capable of
      performing other available work in order to deny a claim of disability. 20
      C.f.R. § 404.1520(f). The AUJ must show there are otherjobs existing in
      significant numbers in the national economy which the claimant can
      perform, consistent with her medical impairments, age, education, past


                                                  5
         work experience, and residual functional capacity. The AU must analyze
         the cumulative effect of all the claimant’s impairments in determining
         whether she is capable of performing work and is not disabled.

Burnett, 220 F.3d at 118—19 (citations omitted).

         “The claimant bears the burden of proof for steps one, two, and four of this test.

The Commissioner bears the burden of proof for the last step.” Sykes, 22$ f.3d at 263.

Neither party bears the burden of proof at step three. See Id. at 263 n.2.


B.       The Step Three Analysis

         At the second step of the sequential evaluation in this case, the AU concluded that

Lugo suffered from eight severe impairments as of October 30, 2013, which are the

following: (1) degenerative disc disease; (2) arthualgia; (3) degenerative joint disease of

the knees; (4) gout; (5) depression; (6) anxiety; (7) medullary nephrocalcinosis; and (8)

obesity. (R. at 61.)! Thereafter, the AU should have addressed Lugo’s impairments that

were at that point deemed to be severe in the subsequent steps in the sequential analysis.

See 20 C.F.R.    §   404.1545(a)(2) (requiring the AU to assess all impairments, whether

they are found to be severe or not severe). However, Lugo argues that the AU failed to

meaningfully consider her obesity impairment, either alone or in conjunction with her

seven other severe impairments, in assessing her ability to engage in gainftil employment




     The tenu “nephrocalcinosis” is incorrectly spelled in the Decision. (See R. at 61 (incorrectly
     spelled as “nephocaclinosis”); R. at 66 (incorrectly spelled as “nephrocaclinosis”).)


                                                  6
    in the third step as of October 30, 2013. (ECF No. 13 at 23, 24 ECF No. 15 at 2.)2 The

    Court is compelled to agree with Lugo’s argument on this issue.

          Following the analysis set forth in the second step of the Decision as to Lugo’s

    severe impairments, the AU made no further mention at all of Lugo’s severe obesity

    impairment in the subsequent steps of the sequential evaluation process. Furthermore,

the AU made no mention of Social Security Ruling           02-lp, which is designed to provide
guidance to an AU           and which an AU is required to consult         when assessing the

effect of a severe obesity impairment upon a plaintiffs ability to work. See Cooper v.

Comm ‘r of Soc. Sec., 26$ F. App’x 152, 156 (3d Cir. 2003) (stating that an AU should

consult and refer to Social Security Ruling 02-ip when a plaintiff makes a specific

request for consideration of obesity in conjunction with the other impairments that are

claimed).

          Having concluded at the second step that Lugo’s obesity was indeed a severe

impairment, the AU should have provided analysis of that impairment in the third step

and should have made some assessment of that impairment in the subsequent analysis.




2
      Lugo testified at the hearing underlying the AU’s Decision that she was five feet and
      four inches tall, and that she weighed 200 pounds. (R. at 99.) Lugo’s testimony is
      consistent with the information contained in Lugo’s medical records. (See, e.g., R. at 86
      (medical record dated July 28, 2015 from Lugo’s treating physician that lists Lugo’s
      height as five feet and five inches, and Lugo’s body weight as 212 pounds); Id. at 13
      (medical record dated September 29, 2017 from Lugo’s treating physician that lists Lugo’s
      height as five feet and five inches. and Lugo’s body weight as 205 pounds).)



                                                  7
See Ester/v   i’.   Comm ‘r of Soc. Sec., No. 13-2954, 2014 WL 2931647, at *7 (D.N.J. June

30, 2014) (remanding a Social Security matter because the AU “failed to include any

discussion of Plaintiffs obesity impairment          ...   [a]lthough the AU found at step two

that Plaintiffs obesity was a severe impairment,” and noting that “where, as here, the

AU finds at step two that obesity is a severe impairment, the SSA instructs AUJs to

analyze obesity.      .   .   at step three”). The Court cannot correct the AU’s errors by

independently analyzing Lugo’s medical history even if the Court were so inclined, as

the Court is absolutely barred fiom attempting to do so. See Jones, 364 F.3d at 505

(holding that the AU must provide an explanation of the findings in order to          permit a


meaningful review by a district court) (emphasis added); Lloyd v. Barn hart, 47 F. App’x

135, 137—38 (3d Cir. 2002) (holding that “the District Cotirt has no fact-finding role in

reviewing social security disability cases”). The AU’s errol’ as to the assessment of

Lugo’s severe obesity impairment can only be remedied on remand by the AL                 See

Austin v. Comm ‘r olSoc. Sec., No. 16-1462, 2018 WL 878525, at *6 (D.N.J. Feb. 14,

201$) (holding that the AU erred in failing to set forth an analysis of the plaintiffs

severe obesity impairment in conjunction with the claimant’s other severe impairments,

and as a result the District Court was unable to provide a meaningful review).

       “[A]n AU must meaningfully consider the effect of a claimant’s obesity,

individually and in combination with her impairments, on her workplace function at step

three and at every subsequent step.” Diaz v. Comm ‘r ofSoc. Sec., 577 F.3d 500, 504 (3d




                                                     $
Cii-. 2009). In Diaz, the Third Circuit Court of Appeals reversed a District Court and

directed that a Social Security matter had to be remanded for further proceedings, and

went on to hold that “absent analysis of the cumulative impact of [a plaintiffs] obesity

and other impairments on her functional capabilities, we are at a loss in our reviewing

function.” Id.; see also /d. at 504 n.3 (collecting cases reaching a similar conclusion), in

view of this clear guidance by the Third Circuit Court of Appeals, this Court remands this

matter for a fuller assessment in the third step of the sequential analysis of Lugo’s obesity

on its own and in conjunction with the other seven severe impairments found by the AU.

cf Mason v. Co/-rin, No. 15-1861, 2015 WL 6739108, at *4 (D.N.]. Nov. 3, 2015)

(affirming an AU’s assessment of the plaintiffs obesity in combination with the

plaintiffs other severe impairments, because the AU fully explained how obesity could

impact the other impairments and thereby provided a sufficient discussion to enable

meaningful judicial review); 0/lie v. Comm ‘r ofSoc. Sec., No. 13-3297, 2014 WU

1272180, at ‘5—7 (D.N.J. Mar. 26, 2014) (affirming an AU’s assessment of the

plaintiffs obesity in combination with the plaintiffs other impairments, because the AU

explicitly provided several examples from the record that demonstrated that the plaintiffs

obesity did not prevent the performance of light work). On remand, the AL.J “should

consider [Lugo’s] physical and psychological ailments    .   .   .   especially with regard to [her]

obesity.” Cooper, 268 F. App’x at 156.




                                             9
       This Court also notes that on remand, once the AU has properly analyzed Lugo’s

severe obesity impairment at the third step of the sequential analysis, the AU must also

reassess Lugo’s ability to work in the fourth step and the fifth step. See Rodrigite v.

Comm ‘r of Soc. Sec., No. 17-9429, 2019 WL 397983, at ‘4 (D.N.J. Jan. 30, 2019)

(remanding a Social Security matter because even though the AU he]d at step two that

the plaintiff suffered from a severe obesity impairment, “the AU’s analysis at step five

does not contain any mention of Plaintiffs obesity”); see also Standowski v. Coivin, No.

13-5663, 2015 WL 404659, at *12_13 (D.N.J. Jan. 29, 2015) (remanding a Social

Security matter because the AU “barely discussed” the plaintiffs severe impairment of

obesity, and “the AU’s residual functional capacity determination is silent on obesity”);

cf Gifförd v. Barnhcwt. 129 F. App’x 704, 707 (3d Cir. 2005) (affirming the AU’s

decision to deny an application for benefits because, among other things, the ALl

actually considered the plaintiffs obesity in combination with her other impairments and

concluded that the plaintiffs obesity did   not   eliminate the RFC based on the medical

evidence offered). On remand, the AUJ should be certain to specifically address Uugo’s

severe obesity impairment in the fourth step and the fifth step of the analysis.

       Because the Court has determined that the AUJ improperly assessed Lugo’s

obesity impairment subsequent to step two, an entirely new sequential evaluation

concerning whether Lugo is disabled is necessary upon remand. Thus, the Court will not

address Lugo’s remaining substantive challenges, because the AU should necessarily




                                              10
address them    upon   remand. See Mcliillan v. Comm ‘r of Soc. Sec., No. 16-313, 2018 WL

6617841, at *4 (D.N.J. Dec. 18, 2018) (holding the same in finding that a remand was

appropriate because the ALT failed to properly consider the plaintifrs severe obesity

impairment at the third step and the fifth step, and thus the Court “need not consider

Plaintiffs other arguments at this juncture”); see ct/so Lawrence v. Co/via, No. 15-2851,

2016 WL 1644622, at *10 (D.N.J. Apr. 26, 2016) (holding the same in finding that a

remand was appropriate because the AU failed to properly consider one of the claimant’s

disabilities, and thus the AU would be required to engage in an entirely new evaluation

concerning the claimant’s other alleged severe disabilities).


                                     IV.   CONCLUSION

         For the foregoing reasons, the Court rernands the matter to the AU for further

proceedings that are consistent with this Opinion. The Court will issue an appropriate

Order.




Date: March                 2019                        United States District Court




                                             ii
